     Case 3:19-md-02885-MCR-GRJ Document 918 Filed 01/16/20 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

IN RE: 3M COMBAT ARMS
EARPLUG PRODUCTS LIABILITY
LITIGATION,                                         Case No. 3:19-md-2885

                                                    Judge M. Casey Rodgers
                                                    Magistrate Judge Gary R. Jones
This Document Relates to All Cases
______________________________/

                                         ORDER

       On January 16, 2020, the Court conducted a telephone hearing at the

request of the parties to address Defendants’ objections to the production

of thousands of documents 1 in discovery on the basis that those

documents are privileged. Fed. R. Civ. P. 26(b). “[T]o secure the just,

speedy, and inexpensive determination of” this action, Fed. R. Civ. P. 1,

and for the reasons discussed at the hearing (which are fully incorporated

here), the Court establishes the following scheduling order and protocol to

resolve dispute regarding privilege issues:

       1.     The parties must complete their meet and confer regarding the
              documents Defendants have designated as privileged in their
              privilege log on or before January 27, 2020.



1  To be clear, the Court uses the term “document” here to refer to any paper or electronic
file that, if not privileged, is subject to production under Federal Rules of Civil Procedure
26 and 34.
Case 3:19-md-02885-MCR-GRJ Document 918 Filed 01/16/20 Page 2 of 2




 2.    Each party must select and designate 100 documents from
       Defendants’ privilege log as a sample for the parties to address
       Defendants’ privilege objections on or before January 27,
       2020. The parties must advise the Court of their selected
       documents on January 28, 2020.

 3.    Defendants must provide the Court with a courtesy copy of their
       privilege log in camera on January 28, 2020.

 4.    The parties must meet and confer regarding Defendants’
       privilege objections to the parties’ 200 selected documents, and
       any additional documents referred to in the privilege log that the
       Court advises the parties are of interest, on or before
       February 7, 2020.

 5.    Following the parties’ second conferral, the parties must file
       briefing in support of their respective positions as to
       Defendants’ remaining privilege objections to the 200 selected
       documents and those selected by the Court on or before
       February 21, 2020. The parties must file any response to the
       opposing party’s brief on or before February 24, 2020.

 6.    The Court will schedule a hearing on the parties’ filings by
       separate order.

 DONE AND ORDERED this 16th day of January 2020.

                                     s/Gary R. Jones
                                     GARY R. JONES
                                     United States Magistrate Judge




                                 2
